     Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 1 of 9 PageID #: 287




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


JACOB W. FORD,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:19-0720

CITY OF POINT PLEASANT,
SGT. J.D. REYNOLDS,
GREGORY POWERS, SHERIFF OF MASON COUNTY, and
DEPUTY JUSTIN CAVENDER,

                               Defendants.

                           MEMORADUM OPINION AND ORDER

               On July 16, 2020, this Court granted Plaintiff Jacob W. Ford’s Second Motion to

Amend. ECF No. 27. In his Amended Complaint, Plaintiff added Mason County Sheriff Gregory

Powers as a Defendant and substituted Justin Cavender of the Mason County Sheriff’s Department

for “Deputy John Doe” named in the first Complaint. Now, both Sheriff Powers and Deputy

Cavender have filed Motions to Dismiss. ECF Nos. 37, 39. For the following reasons, the Court

DENIES both motions.

                                           I.
                                   STANDARD OF REVIEW

               As this Court previously has stated, for a claim to survive a Rule 12(b)(6) challenge,

the Court must look for “plausibility” in the complaint. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 557 (2007). This standard requires a plaintiff to set forth the “grounds” for an “entitle[ment]

to relief” that is more than mere “labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Id. at 555 (internal quotation marks and citations omitted).
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 2 of 9 PageID #: 288




Accepting the factual allegations in the complaint as true (even when doubtful), the allegations

“must be enough to raise a right to relief above the speculative level . . . .” Id. (citations omitted).

If the allegations in the complaint, assuming their truth, do “not raise a claim of entitlement to

relief, this basic deficiency should . . . be exposed at the point of minimum expenditure of time

and money by the parties and the court.” Id. at 558 (internal quotation marks and citations omitted).



                Although Rule 8 does not demand “detailed factual allegations,” a mere

“unadorned, the-defendant-unlawfully-harmed-me accusation” is insufficient. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). “To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility

exists when a claim contains “factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. (citation omitted). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citation omitted). Whether a plausible claim is stated in a complaint requires a court to conduct a

context-specific analysis, drawing upon the court’s own judicial experience and common sense.

Id. at 679. If the court finds from its analysis that “the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged-but it has not

‘show[n]’-‘that the pleader is entitled to relief.’” Id. (quoting, in part, Fed. R. Civ. P. 8(a)(2)). The

Supreme Court further articulated that “a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint, they must




                                                  -2-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 3 of 9 PageID #: 289




be supported by factual allegations.” Id. It is under these standards that the Court evaluate the

allegations made here.

                                         II.
                         SHERIFF POWERS’ MOTION TO DISMISS

              In his motion, Sheriff Powers argues the claims against him must be dismissed

because the allegations do not contain enough factual support. In part, Plaintiff alleges in the

Amended Complaint:

                       The Defendant, Sheriff Gregory Powers was at all times
              material to the allegations in this Complaint, acting in his capacity
              as a Sheriff of Mason County employed by the Mason County
              Commission and was acting under color of state law. Am. Compl.
              Intro., at ¶5.

                      Upon information and belief, . . . Deputy Justin Cavender
              [has] been involved in numerous other incidents of excessive force,
              assault, physical violence, and other unlawful acts and abusive
              practices while acting under color of law and within the scope of
              [his] respective employment with . . . Sheriff Gregory Powers . . . .
              Am. Compl. Statement of Facts, at ¶10, in part.

                      Sheriff Gregory Powers, as the supervisor of Deputy Justin
              Cavender, knew or should have known about these numerous other
              incidents of excessive force and violence perpetrated by, or
              participated in, by Deputy Justin Cavender. However, Sheriff
              Gregory Powers turned a blind eye to the unlawful conduct of
              Deputy Justice Cavender, thereby allowing him to continue to
              repeatedly use excessive force and violence toward other
              individuals, including Plaintiff herein. Id. at ¶11. 1


       1
         Plaintiff generally repeats these paragraphs throughout his Complaint. See Am. Compl.
Civ. Rights Violation, at ¶¶6, 7; Am. Compl. Negl. Supervision, at ¶¶3, 4; Am. Compl. Negl.
Training, at ¶¶3, 4. Although not mentioned in Defendant Powers’ motion, the Complaint also
alleges, in part:

                      It is further alleged that the violation of the Plaintiff’s
              constitutional rights were [sic] caused by implementation of a
              custom, policy, or official act of . . . Sheriff Gregory Powers,
              including but not limited to, the custom of utilizing excessive force
              in the arrest of individuals. Am. Compl. Civ. Rights Violation, at ¶4.

                                               -3-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 4 of 9 PageID #: 290




Sheriff Powers argues the allegations regarding Deputy Cavender’s prior acts of excessive force

are merely threadbare recitals that cannot survive scrutiny under Iqbal and Twombly. Therefore,

he insists Plaintiff’s claims that he knew or should have known about those acts cannot survive.

Specifically, Sheriff Powers emphasizes that Plaintiff alleges his claims are based “upon

information and belief” that Deputy Cavender engaged in these acts, but Plaintiff failed to recite

any specific details about any of these prior acts. Thus, Sheriff Powers asserts the allegations are

inadequate.




                       That the defendant[], . . . Sheriff Gregory Power[s] [is]
               required to supervise the actions of [his] officers. . . . Deputy Justin
               Cavender [is an] employee[] of defendant[] . . . Sheriff Gregory
               [Powers], and under the direct supervision and control of . . . Sheriff
               Gregory Power. Am. Compl. Neg. Supervision of Am. Compl., at ¶2;
               see also Am. Compl. Neg. Training, at ¶2 (with respect to training).

                      That the defendant[], . . . Sheriff Gregory Powers, created an
               unreasonable risk of harm to the Plaintiff by failing to adequately
               supervise, control or otherwise monitor the activities of [his]
               employee[], . . . Deputy Justin Cavender. Id. at ¶6.

                      That the defendant[], . . . Sheriff Gregory Powers [is]
               required to adequately train . . . officers. . . . Am. Compl. Neg.
               Training, at ¶2.

                         That the defendant[] . . . Sheriff Gregory Powers created an
               unreasonable risk of harm to the Plaintiff by failing to adequately
               train . . . Deputy Justin Cavender. Specifically, . . . Sheriff Gregory
               Powers [was] negligent for failing to adequately train [his]
               employee[] regarding the effective use of force and to not use
               physical force which was clearly excessive and/or otherwise
               unjustified in light of the circumstances existing at the time of the
               arrest. Id. at ¶6.


                                                 -4-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 5 of 9 PageID #: 291




               Although “upon information and belief” may be insufficient without additional

facts for purposes of a fraud claim under Rule 9 of the Federal Rules of Civil Procedure, 2 the

claims here against Sheriff Powers are not for fraud but, instead, they are run-of-the-mill negligent

supervision and negligent training claims that fall squarely under Rule 8. As such, they do not have

to be pled with a heightened level of particularity under Rule 9. Applying the Rule 8 standard, the

Court finds the allegations against Sheriff Powers, assuming their truth, state a plausible claim and

are sufficient to survive Defendant Powers’ Rule 12(b)(6) challenge. The specific details of events

that are demanded by Sheriff Powers are matters best explored through discovery. See Cottrell on

behalf of Estate of Cottrell v. Stepp, No. 2:18-CV-01281, 2019 WL 1140198, at *3–4 (S.D.W. Va.

Mar. 12, 2019) (reviewing substantially similar allegations made in a complaint and denying a

motion to dismiss a supervisory liability claim). Thus, the Court DENIES Defendant Powers’

Motion to Dismiss.

                                     III.
                      DEPUTY CAVENDER’S MOTION TO DISMISS

               Turning next to the motion of Deputy Cavender, he states the statute of limitations

ran before the Amended Complaint substituting him for “Deputy John Doe” was granted and filed.

Therefore, he argues the claims against him must be dismissed. To resolve this issue, the Court

considers the procedural history.




       2
         See HSBC Bank USA, Nat. Ass'n v. Resh, No. 3:12-CV-00668, 2013 WL 312871, at *13
(S.D. W. Va. Jan. 25, 2013), (stating “in the ordinary case when the claimant has adequate access
to the necessary facts, the claimant may not plead fraud on information and belief nor in a vague
manner[,]” yet recognizing even under Rule 9(b) “[a] court should hesitate to dismiss a complaint
. . . if the court is satisfied (1) that the defendant has been made aware of the particular
circumstances for which she will have to prepare a defense at trial, and (2) that plaintiff has
substantial prediscovery evidence of those facts” (internal quotation marks and citation omitted)).

                                                -5-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 6 of 9 PageID #: 292




               Plaintiff filed his original Complaint on August 19, 2019, naming “Deputy John

Doe” as an employee of the Mason County Sheriff’s Department who perpetrated tortious acts

against him on February 19, 2018. When Plaintiff filed his first Complaint, he knew Deputy

Cavender was at the scene and, in fact, referred to him in paragraph 8, when he alleged: “Sgt. J.

D. Reynolds then, for reasons unknown to the Plaintiff, grabbed the Plaintiff and slammed him

onto the pavement, causing his head to strike the pavement. Unknown officers from the Mason

County Sheriff’s Department held the Plaintiff on the pavement face first. The Plaintiff was then

arrested for obstructing an officer by Mason County Deputy Justin Cavender.” Compl. Statement

of Facts, at ¶8. As Plaintiff knew he was present, Deputy Cavender argues Plaintiff could have

named him as “Deputy John Doe” long before the two-year statute of limitations expired on

February 19, 2020.



               However, as indicated by Plaintiff, he filed his first motion to amend his Complaint

to substitute Defendant Cavender for “Deputy John Doe” on October 18, 2019, which was before

the statute of limitations expired. Just prior to filing this motion, the Mason County Sheriff’s

Department, which was named in the first Complaint, filed a Motion to Dismiss because, inter alia,

it was not a proper party to the litigation. Plaintiff agreed with the Sheriff’s Department on that

point. Therefore, in his Motion to Amend, Plaintiff sought to correct the misnomer and name

Sheriff Powers and the Mason County Commission as Defendants. 3 The Mason County Sheriff’s

Department opposed the amendment as futile.




       3
       He also sought to substitute the City of Point Pleasant for the Point Pleasant Police
Department.
                                                -6-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 7 of 9 PageID #: 293




               After the statute of limitations ran, the Court agreed with the Sheriff Department’s

that Plaintiff had failed to state a plausible claim and granted its Motion to Dismiss. Ford v. Point

Pleasant Police Dep’t, No. 3:19-cv-0720, 2020 WL 2066730 (S.D. W. Va. Apr. 29, 2020). Thus,

as some of the claims in the proposed Amended Complaint did not survive, the Court denied

Plaintiff’s Motion to Amend without prejudice. Id. The Court never specifically addressed

Plaintiff’s request to substitute Deputy Cavender for “Deputy John Doe” as it was not the focus of

the Sheriff’s Department’s motion. Nevertheless, it was clear that Plaintiff alleged in his proposed

Amended Complaint that “Deputy John Doe” was Deputy Cavender and, in fact, the Court referred

to “Deputy John Doe” as Deputy Cavender in the Memorandum Opinion and Order.



               Although deciding that the claims against the Mason County Sheriff’s Department

were subject to dismissal, the Court expressly permitted Plaintiff to file a Second Motion to

Amend, with a revised proposed Amended Complaint, consistent with the Court’s Memorandum

Opinion and Order. Id. at *3. Thereafter, Plaintiff revised the allegations in his first Amended

Complaint, omitting the Sheriff’s Department, adding Sheriff Powers, and substituting Deputy

Cavender for “Deputy John Doe.” The Sheriff’s Department then objected to Plaintiff’s Second

Motion to Amend. However, the Court declined to address the Sheriff Department’s arguments

because it was no longer a party to the matter, and it did not have standing to challenge Plaintiff’s

motion. Ford v. Point Pleasant Police Dep't, No. 3:19-cv-0720, 2020 WL 4018286, at *1

(S.D.W. Va. July 16, 2020). The Court then granted Plaintiff’s motion, and the Amended

Complaint was filed on July 16, 2020. Id. at *3.




                                                -7-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 8 of 9 PageID #: 294




               Defendant Cavender now asserts Plaintiff is attempting to “shoehorn” him into the

action after the statute of limitations has run. The Court disagrees. Here, Plaintiff indisputably

moved to substitute Deputy Cavender for “Deputy John Doe” prior to the expiration of the statute

of limitations. As previously mentioned, the Court did not address the substitution of Deputy

Cavender in its earlier decision because it simply was not the focus of the Mason County Sheriff’s

Department’s arguments. Based upon the arguments that were raised by the Sheriff’s Department,

the Court found the claims against it could not proceed. However, the Court expressly permitted

Plaintiff to revise his proposed Amended Complaint to address the deficiencies the Court found,

which is precisely what Plaintiff did. The Court always had every intention of allowing the

substitution of Deputy Cavender for “Deputy John Doe.”



               To the extent there was uncertainty created by the Court’s decision to wait to allow

the substitution until after the claims against the Mason County Sheriff’s Department were

resolved and a revised Amended Complaint was filed, the Court hereby exercises its inherent

authority and MODIFIES the April 29 Memorandum Opinion and Order to GRANT, in part,

Plaintiff’s original Motion to Amend Complaint (ECF No. 7) to the extent Plaintiff sought to

substitute Deputy Cavender for “Deputy John Doe.” As the original motion seeking that

amendment was filed before the statute of limitations expired, the Court finds the substitution

timely and DENIES Defendant Cavender’s Motion to Dismiss. See Angles v. Dollar Tree Stores,

Inc., 494 F. App'x 326, 330 (4th Cir. 2012) (stating “courts have generally concluded that when a

motion for leave to amend is later granted, the amended complaint is deemed timely even if the

court's permission is granted after the limitations period ends”). As the Court granted Plaintiff’s




                                                -8-
    Case 3:19-cv-00720 Document 59 Filed 01/25/21 Page 9 of 9 PageID #: 295




motion to file a further revised Complaint on July 16, 2020, which includes the claims against

Deputy Cavender, it is that Amended Complaint that is the current operating Complaint.

                                           III.
                                       CONCLUSION

              Accordingly, for the foregoing reasons, the Court DENIES both Mason County

Sheriff Gregory Powers’ and Justin Cavender’s Motions to Dismiss. ECF Nos. 37, 39.



              The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented parties.


                                           ENTER:         January 25, 2021




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                              -9-
